EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 9, line 11, in the phrase “control the shielding portion”, 
	replacing “control” with --controlling--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2013/0343631) discloses an X-ray imaging apparatus (fig. 1) comprising: an X-ray irradiation unit (12) configured to emits X-rays to a subject (on 14); an X-ray detection unit (16) configured to detect X-rays that have passed through the subject; an image processing unit (18) configured to generate an X-ray image (at S5) based on a detection signal output from the X-ray detection unit (par. 33); an X-ray irradiation region adjustment unit (13) including a shielding portion for shielding X-rays (pars. 21 and 32), the X-ray irradiation region adjustment unit (13) being configured to adjust an X-ray irradiation region (S3-S4) which is an irradiation region of X-rays emitted from the X-ray irradiation unit (12) by moving the shielding portion (6/7); and a control unit configured to control the X-ray irradiation region adjustment unit to adjust the X-ray irradiation region based on a region of interest preset (S4 and abstract) before imaging the X-ray image (abstract: adjusting (S4) settings of the collimator device based on the identified location of the intervention device for subsequently acquiring a further live anatomy image; and at S5). 


Regarding claim 9 and its dependent claim(s), if any, the prior art (e.g., US 2013/0343631) discloses an X-ray imaging method (fig. 2) comprising: a first irradiation starting step of starting emission of X-rays to a subject (S2); a first X-ray image acquisition step of acquiring a first X-ray image based on the X-rays emitted in the first irradiation step and passed through the subject (for S2); 4Application No.: 16/820,972Customer No.: 74,712a region of interest setting step of setting a region of interest in the first X-ray image (S3); a shielding portion controlling step of controlling a shielding portion for shielding X-rays based on the region of interest set in the region of interest setting step (S4); a second irradiation starting step of starting emission of X-rays to the subject after control the shielding portion in the shielding portion controlling step (abstract: for a further live anatomy image); and a second X-ray image acquisition step of sequentially acquiring a second X-ray image based on the X-rays emitted in the second irradiation step and passed through the subject (abstract: for a further live anatomy image).
However, the prior art fails to disclose or fairly suggest an X-ray imaging method including: a highlighting step of highlighting a predetermined target object in the second X-ray image that is sequentially acquired, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884